Title: P. de Valltone to Thomas Jefferson, 17 July 1817
From: Valltone, P. de
To: Jefferson, Thomas


          
            Respectable Monsieur:
            Charlottesville ce 17 Juillet 1817
          
          Veuillez je vous prie vouloir bien m’excuser sur la liberté que je prends de m’adresser a vous sans avoir l’honneur d’en être connû, mais j’ose me flatter d’avance que vous serez assez bon que de me pardonner cette demarche en faveur du motif qui me guide et m’anime;
          Je me plais a croire que vous vous rappelez encore du souvenir de mr Etienne Cathalan à Marseille;—Etant parti de France pour me rendre en ce pays-ci, et ayant essuyé des malheurs sans nombre, qui m’ont empechés de faire mes petites affaires, a pouvoir retourner dans ma
				patrie; j’ai cru propre de pouvoir m’obtenir un peu de terre dans le Tombegbee River, ce que je fis, vû les circonstances malheureuses ou je me reduit en ce moment; ayant cru m’embarquer a New York pour Mobile, j’eu l’honneur de vous faire achéminer une lettre, que me donna
				mon Cousin Cathalan, pour vous remêttre, et que je mis à la poste, incluse dans cela que je vous ecrivis alors vous faisant part des details des circonstances de mes affaires, et que je ne doute pas que vous ayez reçu en leurs temps;—Le navire n’étant pas parti pour la dite
				destination, j’ai mieux faire aulieu d’attendre de m’achéminer par Christiansburgh la, ce que j’executais a pieds jusqu’ici, et ayant sçu que vous demeuriez aux environs, je prends la liberté de vous écrire ne pouvant pas marcher: afin d’obtenir de vos conseils sur le
				pays que je vais parcourir, n’ayant aucunes connoissance, attendant 
votre bonté d’acquiescer a ma demande—J’ai l’honneur d’être—
          très Estimble Monsieur
avec une parfaite Consideration & Respect—Votre devoué & hble Serviteur
          P. de Valltone
         
          Editors’ Translation
          
            
              Respectable Sir: 
              Charlottesville 17 July 1817
            
            Please be so kind as to forgive the liberty I take in addressing myself to you without the honor of being known by you, but I dare flatter myself in advance that you will be so good as to pardon this step on account of  the motive that guides and animates me;
            I believe that you still remember Mr. Stephen Cathalan of Marseille;—Having left France to come to this country and suffered innumerable misfortunes, which have prevented me from attending to my affairs and returning to my
			 homeland,  I thought it would be right, given the unhappy circumstances to which I am reduced at the moment, to acquire some land on the Tombigbee River, which I did.  Thinking that I was going to embark from New York for Mobile, I had the honor of forwarding to you a
			 letter
			 given to me by my cousin Cathalan, which I have put in the mail, enclosed in the one I wrote to you then informing you of the detailed circumstances of my affairs, and I have no
			 doubt that you received them at that time;—The ship not having left for the said destination, rather than wait I proceeded via Christiansburg, and have come all the way here on foot. Having learned that you live nearby, I take the liberty of writing you, being unable to walk, in order to obtain your advice regarding the country through which I am about to travel, since I have absolutely no knowledge of it. Waiting in the hope that you will kindly approve of my request—I have the honor to be—
            Very estimable Sir, with full consideration and respect—Your devoted and humble servant
            P. de Valltone
          
        